           Case 7:19-cv-10102-KMK Document 9 Filed 03/30/20 Page 1 of 2

Sheehan & Associates, P.C.                          505 Northern Blvd Ste 311, Great Neck NY 11021-5101
spencer@spencersheehan.com                                       tel. 516.303.0552     fax 516.234.7800

                                                              March 30, 2020
District Judge Kenneth M. Karas
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, NY 10601
                                             Re: 7:19-cv-10102-KMK
                                                 Dashnau v. Unilever Manufacturing (US), Inc.
Dear District Judge Karas:

       This office with co-counsel Michael Reese, Reese LLP, represents the plaintiff. On
Monday, March 23, 2020, defendant served and filed a letter seeking a pre-motion conference to
dismiss the complaint pursuant to Fed. R. Civ. P. 12(b)(1) and (b)(6). In accordance with your
Honor's Individual Rules of Practice in Civil Cases ("Individual Rules"), plaintiff is required to
serve and file a letter response within seven days.

        Consistent with the rules and practices of the Court, which typically consider service of a
defendant's pre-motion letter timely service under Rule 12 if served within the time required by
the Rule, plaintiff may "amend its pleading once as a matter of course" within 21 days "after service
of [defendant's] motion under Rule 12(b)." Fed. R. Civ. P. 15(a)(1)(B); Solis v. McAleenan, No.
19-cv-5383 (S.D.N.Y. Dec. 5, 2019) ("Under Rule 15(a)(1)(B), a plaintiff has 21 days after the
service of a motion under Rule 12(b) to amend the complaint once as a matter of course.");
Martinez v. LVNV Funding, LLC, No. 14-cv-00677, 2016 WL 5719718, at *3 (E.D.N.Y. Sept. 30,
2016); M.E.S., Inc. v. Liberty Mut. Sur. Group., No. 10-cv-0798, 2014 WL 46622 (E.D.N.Y. Jan.
6, 2014), *2 (noting that a plaintiff's amendment as of right in response to defendant's pre-motion
letter seeking dismissal "allow[s] for the more efficient use of the Court's time and resources
because the Court need only meet with the Parties once…and the need for the motion may be
obviated if the amended pleading deals with Defendants' concerns.").

       Due to the present circumstances, plaintiff requests it be permitted until Wednesday, May
13, 2020 to file its amended complaint. This date is thirty (30) days from the date the amended
complaint would be filed pursuant to Rule 15(a)(1)(B). The undersigned requested consent of
defendant’s counsel on March 24, 2020, who consented to the present request. Thank you.

                                                              Respectfully submitted,

                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan
          Case 7:19-cv-10102-KMK Document 9 Filed 03/30/20 Page 2 of 2



                                       Certificate of Service

I certify that on March 30, 2020, I served and/or transmitted the foregoing by the method below to
the persons or entities indicated, at their last known address of record (blank where not applicable).

                                    CM/ECF            First-Class         Email             Fax
                                                         Mail
 Defendant’s Counsel                    ☒                  ☐                ☐               ☐
 Plaintiff’s Counsel                    ☒                  ☐                ☐               ☐
 Courtesy Copy to Court                 ☐                  ☐                ☐               ☐


                                                            /s/ Spencer Sheehan
